DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 12/21/2020 and Request for Continued Examination on 2/24/21.  Applicant has amended claims 1, 6, 8-10, 15-16.  Claims 1-2, 5-6, 8-10, 13, 15-16, 19 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-2, 5-6, 8-10, 13, 15-16, 19 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.   The claims are allowable over the art in light of the applicant’s amendments and arguments on 12/21/20, specifically p. 13-16 of the 12/21/20 remarks.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Moon et al. (US 2004/0078105 A1), a system for workflow manager that controls all aspects of a workflow process and configured in a direct component configuration or in a flexible services network configuration where the workflow manager controls movement of artifacts and data through a predefined process

B. Lam et al.  (US 2017/0315789 A1), a system for developing user applications that include workflows, and in particular, for developing workflows that access any number of available services to receive information, may include any number of conditions that are resolved based on the received information, may perform any number of actions based on the received information and conditions, and generate workflow results based on the combination of accessed services and conditions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624